Case 1:20-cv-00247-DKW-KJM Document 8 Filed 06/17/20 Page 1 of 5                        PageID #: 88




                     IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF HAWAI‘I


     MICHAEL DOYLE RUGGLES,                            Case No. 20-cv-00247-DKW-KJM

                 Plaintiff,                            ORDER DENYING APPLICATION
                                                       TO PROCEED WITHOUT
          v.                                           PREPAYMENT OF FEES OR
                                                       COSTS1
     DAVID IGE, et al.,

                 Defendants.



         On May 28, 2020, Plaintiff Michael Ruggles, proceeding pro se, filed a civil

 complaint on behalf of “himself as a private attorney general . . . and the nearly

 30,000 medical cannabis patients in the State of Hawaii,” Dkt. No. 1, alleging

 violations of the federal civil Racketeer Influenced and Corrupt Organizations Act

 (RICO or Act), 18 U.S.C. § 1961 et seq.; federal and state constitutional due process

 and equal protection rights; and the right to assembly under the First Amendment.2

 Ruggles lodges his complaint against eight Government Defendants in their

 individual and official capacities (Hawaii State Governor David Ige; Hawaii

 Attorney General Clare E. Connors; the Director of the State Department of Public


 1
   Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
   hearing.
 2
   See Dkt. No. 1 at 3, 12, 22–28, 34, 68–69.
Case 1:20-cv-00247-DKW-KJM Document 8 Filed 06/17/20 Page 2 of 5          PageID #: 89




 Safety (DPS), Nolan Espinda; the Chairperson of the State Department of Land and

 Natural Resources, Suzanne Case; the Director of the State Department of Health,

 Bruce S. Anderson; County of Hawaii prosecuting attorney Mitch Roth; Hawaii

 Police Department Chief Paul Ferreira; and U.S. Attorney General William P. Barr),

 and eight Private Entity Defendants (Aloha Green Holdings, Inc.; Manoa

 Botanicals; TCG Retro Market 1, LLC, dba Cure Oahu; Hawaii Ethos, LLC; Lau

 Ola, LLC, dba, Big Island Grown Dispensaries; Maui Wellness Group LLC, dba,

 Maui Grown Therapies; Pono Life Sciences Maui LLC; and Green Aloha Ltd., dba,

 Have a Heart). Dkt. No. 1 at 6–11. Rather than pay the civil filing fee, Ruggles

 also filed an application to proceed in forma pauperis (“IFP Application”). Dkt.

 No. 2. Because the IFP Application is incomplete, it is DENIED WITHOUT

 PREJUDICE.

                                   DISCUSSION

       An action may only proceed without concurrent payment of the filing fee if

 the party is granted leave to proceed in forma pauperis. 28 U.S.C. § 1915(a);

 Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). “[A] plaintiff seeking IFP

 status must allege poverty with some particularity, definiteness and certainty.”

 Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). Here, Ruggles has

 failed to do so. Although Ruggles states in his IFP Application, Dkt. No. 2, that he


                                          2
Case 1:20-cv-00247-DKW-KJM Document 8 Filed 06/17/20 Page 3 of 5            PageID #: 90




 is retired; receives social security benefits in the amount of $550; works “occasional

 jobs pouring cement”; has $500 in a checking or savings account; and a 2/5 interest

 in two acres of land located in Mountain View, Hawaii, the application is deficient

 in several respects. In particular, Ruggles has failed to do the following:

       (1) Fully respond to questions 2, 3 and 5;

       (2) State how much per month he receives from “occasional jobs pouring
           cement”;

       (3) Indicate whether or not he receives income from any of the other sources
           listed in question 3;

       (4) Fully describe the value of his 2/5 interest in the two acres of land located
           in Mountain View, Hawaii, including whether he receives any income
           from rent, and what portion of the equity in the land is his.

       As such, the Court cannot meaningfully assess Ruggles’ allegation of poverty

 and, thus, the IFP Application, Dkt. No. 2, is DENIED WITHOUT PREJUDICE.

       “IFP status is a privilege, not a right . . .” See, e.g., Rodriguez, 169 F.3d at

 1179; Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984); Smart v. Heinze,

 347 F.2d 114, 116 (9th Cir.), cert. denied, 382 U.S. 896 (1965). In part, this is

 because “Congress recognized that ‘a litigant whose filing fees and court costs are

 assumed by the public, unlike a paying litigant, lacks an economic incentive to

 refrain from filing frivolous, malicious, or repetitive lawsuits.’”        Denton v.

 Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324


                                           3
Case 1:20-cv-00247-DKW-KJM Document 8 Filed 06/17/20 Page 4 of 5                PageID #: 91




 (1989)). Accordingly, if Ruggles elects to continue with this action, he must fully

 complete and sign the Court’s Application to Proceed in forma pauperis, or pay

 the civil filing fees in full. Failure to do so will result in automatic dismissal of

 this action. 28 U.S.C. § 1915(e)(2)(A) (establishing that a court “shall dismiss the

 case at any time if the court determines that . . . the allegation of poverty is untrue.”);

 In re Perroton, 958 F.2d 889, 890 (9th Cir. 1992) (affirming dismissal of pro se

 litigant’s claim for failure to pay required filing fees). Should Ruggles file a new

 IFP Application, he must include the missing information identified above as well

 as the information he has provided thus far in his IFP Application.

        Where, as here, a pro se litigant fails to qualify for in forma pauperis status,

 a court is not required to take any further action on the applicant’s lawsuit until the

 litigant has paid the filing fee. See 28 U.S.C. § 1915(a)(1); Rodriguez v. Cook, 169

 F.3d at 1177. Thus, until Ruggles has done so, the Court will take no action on

 Ruggles request for an “immediate injunction” closing the eight Private Entity

 Defendants’ medical cannabis dispensaries and forbidding the Government

 Defendants and their agencies from participating in any cannabis-related

 “investigations, aerial or ground eradications, criminal cannabis law enforcement

 . . . ‘D.A.R.E.’ programs, ‘Weed and Seed’ or other anti-marijuana programs . . .”

 Dkt. No. 1, 11, 17, 68–69. Moreover, Ruggles’ requests do not fall within the “very


                                              4
Case 1:20-cv-00247-DKW-KJM Document 8 Filed 06/17/20 Page 5 of 5               PageID #: 92




 few circumstances justifying the issuance of an ex parte [temporary restraining order].”

 See, e.g., Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006);

 Granny Goose Foods v. Bhd. of Teamsters & Auto Truck Drivers, 415 U.S. 423, 438–

 39 (1974) (“The stringent restrictions imposed by . . . Rule 65, on the availability of ex

 parte temporary restraining orders reflect the fact that our entire jurisprudence runs

 counter to the notion of court action taken before reasonable notice and an opportunity

 to be heard has been granted both sides of a dispute.”); cf. Fed.R.Civ.P. 65(b)(1).

                                    CONCLUSION

       Plaintiff’s application to proceed in forma pauperis, Dkt. No. 2, is DENIED

 WITHOUT PREJUDICE.

       The Clerk of Court is DIRECTED to mail Plaintiff a blank Application to

 Proceed In District Court Without Prepaying Fees or Costs (AO 240) and the

 accompanying instruction sheet so that he may comply with this Order.

       IT IS SO ORDERED.

       Dated: June 17, 2020 at Honolulu, Hawai‘i.




 Michael Doyle Ruggles v. David Ige, et al; Civil No. 20-00247 DKW-KJM;
 ORDER DENYING APPLICATION TO PROCEED WITHOUT
 PREPAYMENT OF FEES OR COSTS
                                             5
